May 26, 2006

Mr. Brad M. LaMorgese
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

Ms. Georganna L. Simpson
Law Offices of Georganna L. Simpson
1349 Empire Central Drive, Suite 600
Dallas, TX 75247-4042
Mr. Stephen W. Shoultz
Law Offices of Stephen W. Shoultz
900 Jackson Street, Suite 750, LB#7
Dallas, TX 75202-4425

Mr. Richard R. Orsinger
McCurley, Orsinger, McCurley, Nelson & Downing L.L.P.
310 South St. Mary's Street, Suite 1616
San Antonio, TX 78205

RE:   Case Number:  05-0651
      Court of Appeals Number:  10-03-00331-CV
      Trial Court Number:  02-15907

Style:      TERRY KIEFER AND KELLY JO WOOD
      v.
      IOANNIS JOHN TOURIS AND DENNIS G. BREWER, JR. EX REL. A.K., A MINOR

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment  in  the  above-referenced  cause.   Pursuant  to  Texas  Rule   of
Appellate Procedure 59.1,  after  granting  the  petitions  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and dismisses the appeal for want of jurisdiction.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Jim Hamlin  |